DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-4 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Nomugi Nomugi on 16 June 2022.
The application has been amended as follows: 
Specification
Abstract, lines 13-19: “surface in a lower direction. 
Claim 1
Line 12: “portion 
Lines 13-14: “in a detachable manner, the container box cbeing configured to receive powder falling through the second opening portion; and”
Lines 17-18: “detection sensor being installed adjacent the second opening portion and adjacent a side of the inclined surface in a lower”
 
REASONS FOR ALLOWANCE
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-4. The concept of a powder container comprising a filter that separates air and powder from each other; a hopper that includes a first opening portion installed below the filter,
a second opening portion that is disposed below the first opening portion and that has an opening area that is smaller than that of the first opening portion, and an inclined surface that couples the first opening portion and the second opening portion to each other and that partially overlaps the filter in plan view; a container box that engages with the second opening portion below the hopper and that is installed in a detachable manner, the container box being configured to receive powder falling through the second opening portion; and a detection sensor installed outside the container box so as to oppose a side surface of the container box, the detection sensor being installed adjacent the second opening portion and adjacent a side of the inclined surface in a lower direction, wherein the detection sensor includes a light emitting element that emits light in a direction extending along the side of the inclined surface in the lower direction so that the light transmits through an area in the side surface of the container box, and a light receiving element that receives the light emitted from the light emitting element (claim 1) is considered to define patentable subject matter over the prior art.
The invention provides for container for accumulating powder from the manufacturing of paper ([0024], [0046]) in a container box below filters ([0095]), wherein an optical sensor detects the accumulated height of powder in the container box in an area where a level of powder would be highest, thereby preventing spillover of powder from the box upon its removal ([0004], [0115]).
The closest prior art is regarded to be Satake (JP2018099637A), which discloses a dust collecting unit 27 including filter 240 (Figs. 3, 4; [0071]) (i.e., a powder container comprising a filter that separates air and powder from each other);  a collecting portion 241 that has at its bottom a connecting portion 259 ([0083]) with an inclined surface 259a between a cross-sectional area that is large relative to a lower cross-sectional area connecting to a tube 270 ([0083], [0092]) (i.e., a hopper that includes a first opening portion installed below the filter, a second opening portion that is disposed below the first opening portion and that has an opening area that is smaller than that of the first opening portion, and an inclined surface that couples the first opening portion and the second opening portion to each other); a collecting box 250 ([0071]) (i.e., a container box), and a mass detection unit 290 at the bottom of the collection box ([0090]) (i.e., a detection sensor).
However, Satake does not suggest a container box that engages with a second opening portion below a hopper and that is installed in a detachable manner, or a detection sensor installed adjacent the second opening portion and adjacent a side of an inclined surface that includes a light emitting element and a light receiving element.
Other related prior art is Miyazawa et al. (JPWO2018043057A1), which discloses a dust collecting unit 27 with filters 240 in a collecting unit 241 and a collection box 261 (i.e., a container box) (Figs. 3-5; [0072]). However, there is no inclined surface, the collection box is separate from the collecting unit to accommodate an elevating mechanism 251 ([0079], [0080]), and no sensors are discussed.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion that would have led the skilled practitioner to arrive at the claimed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772